

116 HR 8678 IH: Global Wildlife Trade Biosecurity Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8678IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Ms. Meng (for herself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a global zoonotic disease task force, and for other purposes.1.Short titleThis Act may be cited as the Global Wildlife Trade Biosecurity Act.2.Statement of policyIt shall be the policy of the United States Government to—(1)support scalable and sustainable availability for local communities of alternative animal and plant-sourced protein in order to minimize human reliance on the live and fresh wildlife trade;(2)support foreign governments to— (A)transition from the sale of such wildlife for human consumption in markets and restaurants to alternate protein sources; and(B)ban the commercial trade of such wildlife, except for the meat of game species— (i)traded in markets in countries with effective implementation and enforcement of scientifically based, nationally implemented policies and legislation for processing, transport, trade, marketing; and(ii)sold after being slaughtered and processed under sanitary conditions; and(3)consider the needs of indigenous people and local communities dependent on such wildlife for nutritional needs and food security. 3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations in the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations in the Senate.(3)Commercial wildlife tradeThe term commercial wildlife trade means trade in wildlife can be considered as commercial when its purpose is to obtain economic benefit, whether in cash or otherwise, and is directed toward sale, resale, exchange, or any other form of economic use or benefit.(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)Live wildlife marketThe term live wildlife market means a commercial market that sells, processes, or slaughters live or fresh wildlife for human consumption in markets or restaurants, irrespective of whether such wildlife originated in the wild or in a captive situation.(6)One HealthThe term One Health means a collaborative, multi-sectoral, and trans-disciplinary approach to achieving optimal health outcomes that recognizes the interconnection between—(A)people, wildlife, and plants; and(B)the environment shared by such people, wildlife, and plants.(7)OutbreakThe occurrence of disease cases in excess of normal expectancy. (8)Public health emergencyThe term public health emergency means the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.(9)Spillover eventsThe term spillover events means the transmission of a pathogen from one species to another.(10)Task ForceThe term Task Force means the Global Zoonotic Disease Task Force established under section 6(a). (11)USAIDThe term USAID means the United States Agency for International Development.(12)WildlifeThe term wildlife means mammals, birds, reptiles, and amphibians of wild origin, whether removed directly from the wild or born or bred in captivity.(13)Zoonotic diseaseThe term zoonotic disease means any disease that is naturally transmissible between vertebrate wildlife and humans.4.FindingsCongress makes the following findings:(1)The majority of recent emerging infectious diseases have originated in wildlife.(2)There is a rise in zoonotic spillover events and outbreaks of such diseases.(3)This rise in such spillover events and outbreaks relates to the increased interaction between human and wildlife.(4)There is a rise in interaction between human and wildlife related to deforestation, habitat degradation, and expansion into the habitat of such wildlife.(5)A serious risk factor for spillover events relates to the collection, production, commercial trade, and sale of wildlife for human consumption.(6)Such a risk factor is increased if it involves wildlife that— (A)does not ordinarily interact with humans; or(B)lives under a stressful condition as such condition exacerbates the shedding of zoonotic pathogens.(7)Markets for such wildlife to be sold for human consumption are found in many countries. (8)In some local, rural communities, such wildlife is the only accessible source of high quality nutrition. (9)The public health emergency is an example of the human, economic, and security costs of global pandemics and regional epidemics of zoonotic diseases and emerging infectious diseases.(10)The public health emergency may result in— (A)trillions of dollars in damage to the economy of the United States; and(B)hundreds of thousands of deaths of citizens.(11)PREDICT and PREDICT–2, previous zoonotic disease prevention programs, resulted in cooperation over 10 years with more than 60 countries to strengthen zoonotic pathogen surveillance and identified at least 931 novel virus species from 145,000 samples of wildlife, livestock, and humans.5.United States policy toward live and fresh wildlife markets for human consumptionThe Secretary of State, in consultation with the Administrator and the Director of the United States Fish and Wildlife Service, shall work with governments, multilateral entities, intergovernmental organizations, international partners, and non-governmental organizations—(1)to work through existing treaties, conventions, and agreements to develop a new protocol to close live wildlife markets and end commercial wildlife trade for human consumption;(2)expand combating wildlife trafficking programs to support enforcement of the closure of such markets and the end of such trade by— (A)providing assistance to improve law enforcement;(B)detecting and deterring the illegal import, transit, and export of wildlife;(C)strengthening such programs to assist countries through legal reform; and(D)improving information sharing and enhancing capabilities of participating foreign governments;(3)reduce the demand for the human consumption of wildlife by— (A)supporting targeted social marketing campaigns to change the behavior of wildlife consumers; and(B)increasing consumer access to affordable, culturally appropriate, and sustainable produced alternative animal source foods, in areas where wildlife is a dietary necessity;(4)to minimize the interaction between humans and wildlife in order to prevent the degradation of intact ecosystems with the goal of protecting and restoring the integrity of such ecosystems by— (A)supporting Indigenous People and local communities to continue their effective stewardship of their intact traditional territories;(B)supporting establishment and effective management of protected areas, prioritizing highly intact areas;(C)halting industrial scale degradation, deforestation, and fragmentation of intact ecosystems, including by private sector entities and multilateral development financial institutions; and(D)halting extractive industries practices that encroach into nature strongholds and increase human-wildlife interfaces where spillover events occur and can result in zoonotic disease outbreaks; (5)offering alternative livelihood and worker training programs and enterprise development for local communities previously engaged in the commercial wildlife trade for human consumption; and(6)ensuring that the rights of Indigenous Peoples and local communities, are respected and their authority to exercise these rights is protected. 6.Global Zoonotic Disease Task Force(a)EstablishmentThere is established a task force to be known as the Global Zoonotic Disease Task Force.(b)Duties of task forceThe duties of the Task Force shall be to—(1)ensure an integrated response to the early detection, prevention, preparedness, and response across the Federal Government and globally to a global zoonotic disease spillover or outbreak;(2)develop and publish, on a publicly accessible website, a global biosecurity zoonotic disease plan not later than one year after the date of the enactment of this Act that leverages public health, wildlife health, and livestock veterinary expertise to coordinate zoonotic disease surveillance internationally, including support for One Health institutions around the world that can prevent and provide early detection of zoonotic outbreaks; and(3)expanding the scope of the implementation of the White House’s Global Health Security Strategy to more robustly respond to zoonotic disease investigations and outbreaks by establishing a ten-year strategy with specific Federal Government international goals, priorities, and timelines for action, including to—(A)recommend policy actions and mechanisms in developing countries to reduce the risk of zoonotic disease emergence and transmission, including coordinating a whole of government response to live and fresh wildlife market closures and ending the global trade in live and fresh wildlife for human consumption;(B)identify new mandates, authorities, and incentives needed to strengthen the global zoonotic disease plan under paragraph (1); and(C)prioritize engagement in programs that target countries with threat of spillover derived from high levels of human expansion into wild places for land conversion and extractive industries, and where remote wildlife protected areas and corridors must be protected.(c)Membership(1)In generalThe members of the task force established pursuant to subsection (a) shall be composed of representatives from each of the following agencies:(A)One permanent Chairperson at the level of Deputy Assistant Secretary or above from the following agencies, to rotate every two years in an order to be determined by the Administrator:(i)The Animal and Plant Health Inspection Service of the Department of Agriculture.(ii)The Department of Health and Human Services or the Centers for Disease Control and Prevention.(iii)The Department of the Interior or the United States Fish and Wildlife Service.(iv)The Department of State or the United States Agency for International Development.(v)The National Security Council.(B)At least 13 additional members, with at least one from each of the following agencies:(i)The Centers for Disease Control and Prevention.(ii)The Department of Agriculture.(iii)The Department of Defense.(iv)The Department of State.(v)The Environmental Protection Agency.(vi)The National Science Foundation.(vii)The National Institutes of Health.(viii)The National Institute of Standards and Technology.(ix)The Office of Science and Technology Policy.(x)The United States Agency for International Development.(xi)The United States Fish and Wildlife Service.(xii)U.S. Customs and Border Protection.(xiii)U.S. Immigration and Customs Enforcement.(2)Timing of appointmentsAppointments to the Task Force shall be made not later than 30 days after the date of the enactment of this Act.(3)Terms(A)In generalEach member shall be appointed for a term of 2 years.(B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(d)Meeting(1)Initial meetingThe Task Force shall hold its initial meeting not later than 45 days after the final appointment of all members under subsection (b)(2).(2)Meetings(A)In GeneralThe Task Force shall meet at the call of the Chairperson.(B)QuorumEight members of the Task Force shall constitute a quorum, but a lesser number may hold hearings.(e)Compensation(1)Prohibition of compensationExcept as provided in paragraph (2), members of the Task Force may not receive additional pay, allowances, or benefits by reason of their service on the Task Force.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(f)Reports(1)Report to Task ForceNot later than 6 months after the enactment of this act and annually thereafter, the Federal agencies listed in section 6(b), shall submit a report to the Task Force containing a detailed statement with respect to the results of any programming within their agencies that addresses the goals of zoonotic disease prevention.(2)Report to CongressNot later than 12 months after the date of the enactment of this Act and annually thereafter, the Task Force shall submit to the appropriate congressional committees and the National Security Advisor a report containing a detailed statement of the recommendations of the Council pursuant to subsection (b). (g)FACASection 14(a)(2)(B) of the Federal Advisory Committee Act shall not apply to the Task Force. This task force shall be authorized for seven years after the enactment of this Act, and up to an additional two years at the discretion of the Task Force Chair. 7.Preventing outbreaks of zoonotic diseases(a)Integrated zoonotic diseases programThere is authorized an integrated zoonotic diseases program within the United States Agency for International Development’s global health security programs, led by the Administrator, in consultation with the Director for the Centers for Disease Control and Prevention and other relevant Federal agencies, to prevent spillover events, epidemics, and pandemics through the following activities:(1)Partnering with a consortium that possesses the following technical capabilities: (A)Multidisciplinary zoological institution with experience in global health surveillance, combating wildlife trafficking, and global conservation protected area management.(B)Institutions of higher education with veterinary and public health expertise.(C)Institutions with public health expertise.(2)Implementing programs that expand on the results of USAID emerging pandemic threat outcomes from PREDICT and PREDICT–2 to prioritize the following activities: (A)Utilizing coordinated information and data sharing platforms, including information related to biosecurity threats, in ongoing and future research.(B)Conducting One Health zoonotic research at human-wildlife interfaces.(C)Conducting One Health research into known and novel zoonotic pathogen detection.(D)Conducting surveillance, including biosecurity surveillance, of priority and unknown zoonotic diseases and the transmission of such diseases.(E)Preventing spillover events of zoonotic diseases.(F)Investing in frontline diagnostic capability at points of contact.(G)Understanding global legal and illegal wildlife trade routes, value chains, and the impacts of biodiversity loss and land-use change on human-wildlife interfaces.(H)Utilizing existing One Health trained workforce in developing countries to identify high risk or reoccurring spillover event locations and concentrate capacity and functionality at such locations.(I)Continuing to train a One Health workforce in developing countries to prevent and respond to disease outbreaks in animals and humans, including training protected area managers in disease collection technology linked to existing data sharing platforms.(b)TerminationThe integrated zoonotic diseases program authorized under this section shall terminate on the date that is ten years after the date of the enactment of this Act. 8.USAID multisectoral strategy for food security, global health, biodiversity, and reducing demand for wildlife for human consumption(a)In generalThe Administrator shall develop, and publish on a publicly accessible website, a multisectoral strategy for food security, global health, and biodiversity protection and shall include information about zoonotic disease surveillance in the reports required by section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020. (b)Multisectoral strategyThe Administrator of the United States Agency for International Development (USAID), through sectoral and regional bureaus, shall develop a multisectoral strategy to integrate and mitigate risks of zoonotic disease emergence and spread, food insecurity, biodiversity conservation, and wildlife and habitat destruction. The strategy shall include participation of the following:(1)Bureau for Africa.(2)Bureau for Asia.(3)Bureau for Economic Growth, Education, and Environment.(4)Bureau for Global Health.(5)Bureau for Latin America and the Carribean.(6)Bureau for Resiliency, and Food Security.(7)Democracy, Conflict, and Humanitarian Assistance Bureau.(c)ContentsThe USAID multisectoral strategy developed pursuant to subsection (a) shall include—(1)a statement of the United States intention to facilitate international cooperation to close live wildlife markets and end commercial wildlife trade for human consumption, while ensuring full consideration to the needs and rights of Indigenous Peoples and local communities that are truly dependent on wildlife for their food security;(2)programs and objectives to change wildlife consumers’ behavior, attitudes and consumption decisions;(3)programs to increase supplies of sustainably and locally produced alternative animal and plant sourced foods;(4)programs to protect, maintain and restore ecosystem integrity;(5)programs to ensure that countries are sufficiently prepared to detect, report, and respond to zoonotic disease spillover events;(6)programs to prevent, prepare for, detect, report, and respond to zoonotic disease spillover events; and(7)the identification of Landscape Leaders residing in-country who will coordinate strategic implementation, the overseeing of Conservation Corps volunteers, and coordination with donors and award recipients throughout the term of the project.9.Implementation of multisectoral strategy(a)ImplementationThe USAID Multi-sectoral Strategy shall be implemented—(1)through USAID bilateral programs through missions and embassies and will account for half of the portfolio; and (2)through demonstration projects that meet the requirements of section 9(b) and account for half of the portfolio. (b)Demonstration Projects(1)PurposeThe purpose of demonstration projects is—(A)to pilot the implementation of USAID’s multi-sectoral strategy by leveraging the international commitments of the donor community;(B)to stop pandemics and reduce availability of and demand for fresh and live wildlife source foods;(C)to establish and increase access to sustainably and locally produced animal and plant source foods and grain distribution to provide an alternative to the growing wild meat demand in urban, suburban, and exurban communities in particular; and(D)to realize the greatest impact in low capacity forested countries with susceptibility to zoonotic spillover and spread that can lead to a pandemic.(2)Demonstration project country plans(A)In generalUSAID shall lead a collaborative effort in coordination with the Department of State, embassies of the United States, and the International Development Finance Corporation to consult with in-country stakeholder and participants in key forested countries to develop a plan that reflects the local needs and identifies measures of nutrition, yield gap analysis, global health safeguards, biodiversity protection, bushmeat demand reduction and consumer behavior change, and market development progress, within 90 days of completion of the multi-sectoral strategy.(B)Eligible projectsEligible local projects include small holder backyard production of animal source foods including poultry, fish, guinea pigs, and insects. (C)Stakeholders and participantsStakeholder and participants in the development of the Multi-sectoral country plans shall include but are not limited to—(i)recipient countries;(ii)donors governments;(iii)multilaterals institutions;(iv)conservation organizations;(v)One Health Institutions;(vi)agricultural extension services;(vii)domestic and international institutions of higher education;(viii)food security experts;(ix)United States grain and animal protein production experts;(x)social marketing and behavioral change experts; and(xi)financial institutions and micro-enterprise experts.(3)Change in livelihoodsAs wildlife hunting for markets ends, multi-sectoral country plans shall include programs to re-train individuals in fundamental components of commercial animal source food production, including agriculture extension, veterinary care, sales and marketing, supply chains, transportation, livestock feed production, micro-enterprise, and market analysis. (4)Location of demonstration projectsCollaboration between United States Government assistance and other donor investments shall occur in five demonstration projects, at least three of which shall be in Africa.(5)TimingFive demonstration projects shall be selected and each shall be tested over four years from the date of the enactment of this Act.(c)Reporting(1)Agency reportThe Administrator shall annually submit to the global zoonotic disease task force established pursuant to section 6, the President, and the appropriate congressional committees a report regarding the progress achieved and challenges concerning the development of a multisectoral strategy for food security, global health, biodiversity, and reducing demand for wildlife for human consumption required under this section. Data included in each such report shall be disaggregated by country, and shall include recommendations to resolve, mitigate, or otherwise address such challenges. Each such report shall, to the extent possible, be made publicly available.(2)Report to CongressThe Administrator must submit a strategy within one year of enactment of this Act outlining the implementation of the country plans and identifying demonstration sites and criteria for pilot programs. Four years after enactment USAID will be required to submit a reassessment of the strategy to Congress, as well as a recommendation as to whether and how to expand these programs globally.10.Establishment of Conservation Corps(a)In generalThe Administrator shall establish a Conservation Corps to provide Americans eligible for service abroad, under conditions of hardship if necessary, to deliver technical and strategic assistance to in-country leaders of demonstration projects, stakeholders, and donors implementing and financing the Multi-sectoral Strategy to reduce demand for Wildlife for Human Consumption through Food Security, Global Health, and Biodiversity and related demonstration projects. (b)Persons eligible To serve as volunteersThe Administrator may enroll in the Conservation Corps for service abroad qualified citizens and nationals for short terms of service at the discretion of the Administrator. (c)ResponsibilitiesThe Conservation Corps volunteers will be responsible for—(1)providing training to agricultural producers to encourage participants to share and pass on to other agricultural producers in the home communities of the participants, the information and skills obtained from the training; (2)identifying areas for the extension of additional technical resources through farmer-to-farmer exchanges; and (3)conducting assessments of individual projects and bilateral strategies and recommend knowledge management strategies toward building programs to scale and strengthening projects. 